In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 16-739V
                                    Filed: September 7, 2017
                                         UNPUBLISHED


    IRMA SALAS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Tetanus Diphtheria acellular
                                                             Pertussis (Tdap), Hepatitis A (Hep
    SECRETARY OF HEALTH AND                                  A), Measles, Mumps, and Rubella
    HUMAN SERVICES,                                          (MMR) Vaccines; Shoulder Injury
                                                             Related to Vaccine Administration
                       Respondent.                           (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On June 22, 2016, Irma Salas (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleged that she suffered injuries to
her left shoulder after receiving the tetanus, diphtheria, acellular pertussis (“Tdap”),
Hepatitis A (“Hep A”), and measles, mumps, and rubella (“MMR”) vaccines on October
16, 2013. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On November 7, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for her shoulder injury related to vaccine administration
(“SIRVA”). On September 7, 2017, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $60,000.00. Proffer at 1. In the

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Proffer, respondent represented that petitioner agrees with the proffered award. Based
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $60,000.00 in the form of a check payable to
petitioner, Irma Salas. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


IRMA SALAS,

                      Petitioner,

v.                                                    No. 16-739V
                                                      Chief Special Master Nora Beth Dorsey
SECRETARY OF HEALTH AND                               ECF
HUMAN SERVICES,

                      Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 4, 2016, respondent filed his Rule 4(c) Report, in which he recommended

that the Court find petitioner entitled to compensation, and on November 7, 2016, the Court

entered its Ruling on Entitlement, finding petitioner entitled to compensation. Respondent now

proffers that petitioner receive an award of a lump sum of $60,000.00 in the form of a check

payable to petitioner. This amount represents compensation for all elements of compensation

under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled.1

       Petitioner agrees with the proffered award of $60,000.00. 2

                                                     Respectfully submitted,

                                                     CHAD A. READLER
                                                     Acting Assistant Attorney General




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
2
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).


                                                 1
                               C. SALVATORE D’ALESSIO
                               Acting Director
                               Torts Branch, Civil Division

                               CATHARINE E. REEVES
                               Deputy Director
                               Torts Branch, Civil Division

                               HEATHER L. PEARLMAN
                               Assistant Director
                               Torts Branch, Civil Division

                               s/ RYAN D. PYLES
                               RYAN D. PYLES
                               Trial Attorney
                               Torts Branch, Civil Division
                               U.S. Department of Justice
                               P.O. Box 146
                               Benjamin Franklin Station
                               Washington, DC 20044-0146
                               Tel: (202) 616-9847

Dated: September 7, 2017




                           2